Title: To Benjamin Franklin from La Rochefoucauld, [9 April? 1783]
From: La Rochefoucauld, Louis-Alexandre, duc de La Roche-Guyon et de
To: Franklin, Benjamin


Mercredi au Soir. [April 9, 1783?]
Le Duc de la Rochefoucauld a l’honneur de faire Ses complimens à Monsieur franklyn; il a remis à l’Imprimeur le Traité d’Alliance avec la france, et celui avec la hollande pour lequel il S’est procuré la Gazette de Leyde; il prie Monsieur franklyn de vouloir bien lui envoyer le plutôt qu’il pourra le Traité avec la suede, et la Préface, s’il juge à propos d’en faire une.
L’Academie vient d’élire M. Wargentin à la place vacante par la mort de M. Margraff; l’élection à celle de M. hunter ne Se fera qu’après Pâques: le Duc de la Rochefoucauld croit que M. Priestley y aura beau jeu et quand à lui, il Se fera un grand plaisir de Seconder les vues de Monsieur franklyn pour cet homme justement celebre.
 
Addressed: A son Excellence / Monsieur franklyn Ministre des / Etats-Unis d’Amerique / A Passy.
